Citation Nr: 1044157	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right ankle disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 
2006.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Atlanta RO.

In October 2009, the Veteran testified at a Travel Board hearing 
before the undersigned; a transcript of this hearing is 
associated with the claims file.  

In March 2010, the Board remanded this case for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The June 2010 VA examination report reflects that the Veteran 
reported that his right and left ankle disabilities might be 
related to his service-connected right knee, left knee and low 
back disabilities.  To date, the RO has not considered whether 
secondary service connection is warranted, and the Board may not 
initially consider the secondary aspect of these claims.  See 
Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

In this regard, the Board notes that a new theory of entitlement 
does not constitute a new claim.  See Velez v. Shinseki, 23 Vet. 
App. 199, 206 (2009) (The Board is required to consider all 
issues raised either by the claimant or by the evidence of 
record.); see also Bingham v. Nicholson, 421 F.3d 1346, 1348-49 
(Fed. Cir. 2005) (denial of a claim by the Board is a decision as 
to all potential theories of entitlement, not just those 
considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 
313 (2006) (although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if the 
theories all pertain to the same benefit for the same disability, 
they constitute the same claim); Robinson v. Shinseki, 557 F.3d 
1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, 
theories of substantive entitlement to benefits such as direct 
and secondary service connection are not independent for res 
judicata purposes, and can be lost forever if not addressed). 

Finally, although the Veteran was afforded a VA examination in 
June 2010, in light of the theories of secondary service 
connection, and given the recent receipt of a lay statement 
suggesting a continuity of right and left ankle symptoms since 
service, the Board finds that another VA examination is necessary 
to adjudicate these claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a notice 
letter consistent with 38 C.F.R. § 3.159(b) 
(2010) advising him of the information and 
evidence necessary to substantiate the 
secondary service connection aspect of his 
right and left ankle disability claims.

2.  After associating any pertinent records 
with the claims folder, schedule the Veteran 
for an appropriate VA examination to 
determine whether it is at least as likely as 
not that he has a right or left ankle 
disability that is related to or had its 
onset in service, or alternatively, whether 
any right or left ankle disability found to 
be present was caused or aggravated by his 
service-connected right knee, left knee and 
low back disabilities.  

The report of examination should reflect that 
the claims folder was reviewed.  All opinions 
should be accompanied by a rationale, with 
citation to relevant medical findings.  

In the report, the examiner must specifically 
acknowledge and discuss the Veteran's report 
that his right and left ankle problems first 
manifested during his period of active 
service and have been chronic since that 
time.  See Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (holding that an examination was 
inadequate where the examiner did not comment 
on the Veteran's report of in-service injury 
and relied on the absence of evidence in the 
Veteran's service treatment records to 
provide a negative opinion).  

The examiner must opine as to whether it is 
at least as likely as not that any right 
and/or left ankle disability is related to or 
had its onset in service.

The examiner should then state whether it is 
at least as likely as not that any right 
and/or left ankle disability was caused or 
aggravated by his service-connected right 
knee, left knee and/or low back disabilities.  

All findings and conclusions should be set 
forth in a legible report.

3.  Then, the RO should readjudicate the 
Veteran's claims of service connection for 
right and left ankle disability, to include 
considering whether secondary service 
connection is warranted for right and/or left 
ankle disability.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, a Supplemental Statement of the 
Case should be issued to the Veteran and his 
representative.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned to the 
Board for further appellate action, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

